             Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 1 of 6




 1   de Haan Law Firm, PLLC

 2   101 E Pennington

 3   Suite 201

 4   Tucson, Arizona 85701

 5   Telephone: (520) 358-4089

 6   Facsimile: (520) 628-4275

 7   Stuart P. de Haan, State Bar No. 26664

 8   Attorney for Plaintiff

 9                            IN THE UNITED STATES DISTRICT COURT

10                                       DISTRICT OF ARIZONA

     Michelle Shortt and The Satanic Temple
                                                     Case No. 18-cv-00621-DGC___
                    Plaintiffs,

     vs.                                           STATEMENT OF MATERIAL FACTS
                                                   SUPPORTING PLAINTIFFS’ RESPONSE AND
     City of Scottsdale,                           CROSS-MOTION FOR SUMMARY JUDGMENT

                    Defendant,


11   Background

12          The invocations

13   1.     For some time–it is unclear how long–the City of Scottsdale has opened its city council

14   meetings with religious invocations. Exhibit 1 (deposition of Kelli Kuester) at 6:8; see also

15   Exhibit 3 (deposition of Brian Biesemeyer) at 11:1 – 11:2; City’s motion at Exhibit 5 (the

16   earliest record is dated January 8, 2013).

     18-cv-00621 – statement of material facts supporting plaintiffs’ response         Page 1 of 6
             Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 2 of 6




 1   2.     Prior to July 6, 2016, nearly every participant in this ceremony was Christian. See City’s

 2   motion at Exhibit 5, pp. 1-65. There are only two exceptions: Rabbis, religious leaders of the

 3   Jewish faith, and Susan Ducot, of the Bahá'í faith. City’s motion at Exhibit 5, pp. 27, 42, 48,

 4   54, and 62 (Rabbis); and p. 11 (Ms. Ducot).

 5   3.     The Bahá'í faith is an Abrahamic religion, like Judaism, Christianity, and Islam. See

 6   Lawson, Todd (13 December 2012). Cusack, Carole M.; Hartney, Christopher, eds. “Baha'i

 7   Religious History.” Journal of Religious History. 36 (4): 463–470. doi:10.1111/j.1467-

 8   9809.2012.01224.x. ISSN 1467-9809.

 9   4.     The speakers were selected by invitation from a list handed down to city administrative

10   employee, Kelli Kuester. Id. at 7:13. At all relevant times, no written policy formalized this

11   process. Id. at 8:15-8:21. Speakers came from the area in and around Scottsdale. City’s

12   motion at Exhibit 3. At least 38 speakers came from outside the city limits of Scottsdale. Id.

13   5.     Ms. Kuester’s role in arranging for invocations was to iteratively call individuals on the

14   list and fill time slots for opening prayers. Id. at 7:2-7:8. The Satanic Temple (“TST”) was

15   the only group to proactively reach out and seek inclusion in the invocation. Id. at 10:6-10:15.

16   About TST

17   6.     The Satanic Temple is a nascent religious organization. See generally “FAQ” available

18   at https://thesatanictemple.com/pages/faq (last visited March 27, 2019); see also “Tenets”

19   available at https://thesatanictemple.com/pages/tenets (last visited March 27, 2019).

20   7.     TST’s organizational mission is to encourage benevolence and empathy among all

21   people. See “Our Mission” available at https://thesatanictemple.com/pages/about-us (last


     18-cv-00621 – statement of material facts supporting plaintiffs’ response            Page 2 of 6
             Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 3 of 6




 1   visited March 27, 2019). TST’s function is to actively provide outreach, to lead by example,

 2   and to participate in public affairs wheresoever the issues might benefit from rational, Satanic

 3   insights. See “FAQ,” above.

 4   The request

 5   8.     On February 8, 2016, Michelle Shortt contacted Ms. Kuester by telephone to request

 6   placement of TST on the City’s invocation schedule. Id. at 11:23-12:3;see also Exhibit 2

 7   (affidavit of Ms. Shortt). Ms. Shortt is a member of TST. Id. Ms. Kuester placed TST on

 8   the list, as she would have with any other religious organization willing to participate. Exhibit

 9   1 (deposition of Ms. Kuester) at 11:17-19.

10   9.     At that time, TST was being treated as if it were any other religious organization. Id.

11   There was no investigation into TST. Id. at 10:16-10:23. No questions were asked about

12   TST’s connection with Scottsdale. Id. No baseline requirements for participation was

13   conveyed. See id.; Exhibit 2.

14   10.    Later, a scheduling conflict arose with TST, so the parties rescheduled for July 6. Id.

15   at 12:1-12:3 and 14:23-15:1. Ms. Kuester informed the City’s chief of staff (her direct

16   supervisor) and the City’s mayor. Id. at 12:21-12:25. Each told her that she had done the

17   correct thing, “because I needed to treat them the way I would treat any other organization.”

18   Id. 12:9-12:11.




     18-cv-00621 – statement of material facts supporting plaintiffs’ response            Page 3 of 6
             Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 4 of 6




 1   The political outcry

 2   11.    The members of the City Council took the same–correct–impression that the law

 3   prohibits disparate treatment of TST because of religion; but they didn’t like it. In a February

 4   12 email to a voter, City Council member Kathy Littlefield states:

 5                  [A]ccording to the Supreme Court’s decision our choice is to
 6                  allow it or discontinue all religious prayers at the beginning of the
 7                  meeting. Personally, I like having the prayers, do NOT want the
 8                  Satanists, and I think this is taking equality too far.

 9   Doc. 1-1 at p. 2.

10   12.    The same sentiment is reflected in a March 22 email from David Smith, another City

11   Council member, to a voter:

12                  Please be assured I share your sentiments. I am informed
13                  permission was given, relying on a Supreme Court opinion that
14                  this ‘religion’ is protected by the First amendment…an absurd
15                  notion, even if not surprising. I wish (and intend) my
16                  deliberations on Council to be blessed and guided by God alone.

17   Id. at p. 12 (mocking emphasis in original).

18   13.    Suzanne Klapp, another City Council member, publicly stated “I do not welcome a

19   Satanist group.” Id. at p. 10 . The was based on her faith. Id. (“My faith tells me that this is

20   the only action I can take.”)

21   The denial

22   14.    Suzanne Klapp “expressed her concern” to the city manager for the City allowing TST

23   to participate in the ceremony. Exhibit 3 (deposition of Mr. Biesemeyer, the city manager) at

24   13:14-14-9. The city manager made his decision to revoke TST’s invitation in absence of any

25   investigation. Id. at 8:7-9:10.


     18-cv-00621 – statement of material facts supporting plaintiffs’ response              Page 4 of 6
                Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 5 of 6




 1   15.      Following that, the city manager “informed” Ms. Kuester that the City was revoking

 2   TST’s invitation to participate. Exhibit 1 (deposition of Ms. Kuester) at 18:23-19:19. The

 3   city manager “directed” Ms. Kuester to notify TST that they were being denied participation.

 4   Exhibit 3 (deposition of Mr. Biesemeyer, the city manager) at 15:4-15:6. TST is the only

 5   group to have ever been denied participation. Exhibit 1 at

 6   16.      It is odd that the direction came from the city manager because Ms. Kuester did not

 7   report to the city manager and was not even in his department. Exhibit 1 at 4:23 – 4:24; see

 8   also Exhibit 3 at 4:9-4:12. Ms. Kuester reported to the chief of staff. Exhibit 1 at 12:21-

 9   12:25.

10   17.      It was not the city manager’s responsibility to schedule invocation participants.

11   Exhibit 3 6:1-6:3. It was not even the city manager’s departmental function: scheduling

12   participants was done “out of the mayor’s office,” which “is separate from my office.” Id. 4-

13   9-4:12. No other groups were scrutinized for their “substantial community ties.” Id. at 10:1

14   – 10:22.

15   18.      The city manager could not enunciate any factors or elements of “substantial

16   connection.”     Id. at 9:11 – 10:17; see also 16:1-16:11. Nor could he recite any unique

17   identifier that distinguished TST from the permitted participants, other than a perception that

18   TST was only in Tucson. Id. at 9:11 – 10:17; see also 16:1-16:11. TST received special

19   scrutiny because they are “unique.” Id. at 12:3-12:6 and 21:8-21:10.

20   19.      Ms. Shortt was replaced with a Christian. City’s motion at Exhibit 5, p. 84.11




     18-cv-00621 – statement of material facts supporting plaintiffs’ response           Page 5 of 6
               Case 2:18-cv-00621-DGC Document 33-4 Filed 03/29/19 Page 6 of 6




 1   The aftermath

 2   20.      Following the denial, Mayor Lane took credit for stopping “so called ‘Satanists’ from

 3   mocking City Hall traditions with a ‘prayer.’” Doc 1-1 at p. 17. As if it was not abundantly

 4   clear, Mayor Lane stated the exact reasoning for revoking TST’s invitation:

 5                   In Scottsdale we ‘ve decided to keep our traditional invocations
 6                   and we’ve decided to send this Satanist sideshow elsewhere . . .
 7                   Some say just let them do a ‘Satanic Prayer’ and walk out. That’s
 8                   not good enough. Rather than walk out, we’re standing up to this
 9                   ridiculing of religion. Some things are worth fighting for.

10   Id. at p. 22 (reelection campaign statement from Mayor Lane).

11   21.      Much later, the City apparently extended invitations to two new religions, one of which

12   came from outside of Scottsdale and the other was Abrahamic (Islam). Doc. 32-6 (City’s

13   motion at Exhibit 5), p. 70 (“Phoenix Indian Center,” referring to indigenous Americans), p.

14   80 (Muslim speaker), and p. 99 (same).

15

16                                            Exhibit list:

17         1. Deposition of Kelli Kuester

18         2. Deposition of Brian Biesemeyer

19         3. Affidavit of Michelle Shortt




     18-cv-00621 – statement of material facts supporting plaintiffs’ response           Page 6 of 6
